 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16Reese M. Garab d/b/a South Alabama Plumbing and United Association of Journeymen & Appren-tices of the Plumbing & Pipefitting Industry of the United States and Canada, Local Union 119, AFLŒCIO.  Case 15ŒCAŒ14352 January 18, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND  HURTGEN On October 16, 1998, Administrative Law Judge Rich-ard J. Linton issued the attached decision.  The Respon-dent filed exceptions and a supporting brief; the General Counsel filed cross-exceptions, a supporting brief, and an answering brief; and the Charging Party filed cross-exceptions, a supporting brief, and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as explained below, and to adopt the judge™s recommended Order as modified2 and set forth in full below. The judge found that the Respondent violated Section 8(a)(5) and (1) of the Act by repudiating an 8(f) contract in April 1997, and by withdrawing recognition from the Union.  We agree with the judge, but find that the Re-spondent™s affirmative defenses warrant further discus-sion. The Respondent asserted two affirmative defenses, which the judge dismissed with the observation that Re-spondent should have filed unfair labor practices charges but had not.  The Board has held, however, that the Board must consider a party™s affirmative defense not-withstanding that the General Counsel has considered the same evidence and refused to issue complaint. Chicago Tribune Co., 304 NLRB 259, 259Œ260 (1991).  Further, this rule ﬁis equally applicable to situations in which the party alleging an unfair labor practice in an affirmative defense has not previously filed a charge. . . .  Id. at 260.                                                             Accordingly, we shall proceed to consider the affirmative defenses on their merits. 1 We disavow the judge™s unnecessary remarks about the possibility of indexing the Board™s discretionary jurisdictional standards to the rate of inflation. 2 We amend the judge™s remedy to provide that the Respondent is li-able for honoring the July 15, 1996ŒJuly 14, 1998 collective-bargaining agreement for its term, as well as any automatic renewal or extension of that contract.  See, e.g., McKenzie Engineering Co., 326 NLRB 473 (1998).  In its cross-exceptions, the Charging Party contends that nei-ther the Respondent™s April 2, 1997 letter nor its March 26, 1998 letters properly terminated the contractual relationship between the parties, and, therefore, that the Respondent is bound to the successor contract expiring on July 14, 2000.  Because the record is not clear on this point, we leave the issue for resolution at the compliance stage of this pro-ceeding. The Respondent alleges that the contract contains an illegal union-security provision, establishes a virtual closed shop, and is, therefore, unenforceable.  Without deciding whether the contract establishes a closed shop, we note that article XV of the agreement provides: ﬁAny provisions of the Agreement which are in contravention of any federal, state, or local laws or regulations will be invalid only to the extent that they are in violation of such laws or regulations.ﬂ  The Board has found that where a party agreed to be bound to a contract containing an invalid union-security clause, but also a saving and separability clause, that party may not avoid its obliga-tion to honor the other terms of the agreement.  See Lib-erty Cleaners, 227 NLRB 1296 fn. 2 (1977).3  Accord-ingly, we reject the Respondent™s first affirmative de-fense. We also find without merit the Respondent™s claim that the contract does not comply with Section 8(f) be-cause it is not limited to construction industry work. The ﬁTrade or Work Jurisdictionﬂ clause of the contract re-fers, among many other things, to ﬁmanufacture,ﬂ ﬁdraw-ings, ﬁadjusting,ﬂ and ﬁfabricationﬂ of plumbing work.  The Respondent asserts that these words clearly encom-pass nonconstruction work.  Therefore, according to the Respondent, the contract does not comply with the limi-tations set forth in Section 8(f) and should be found inva-lid. We find the Respondent™s assertion totally unsup-ported by the record.  The Respondent is an employer engaged ﬁprimarilyﬂ in the building and construction industry.  The Respondent ﬁexplainsﬂ in its brief the meaning of each of the above-quoted words, but there is no testimony that is even remotely related to the Respon-dent™s claim about the meaning of these words.  We do not agree with the Respondent™s assertion that the use of these words establishes that the contract covers work that cannot be considered construction work by any standard.  Thus, assuming arguendo the Respondent is correct that an 8(f) contract would be invalid if it encompassed any nonconstruction work, we find the Respondent has failed to show that the contract at issue here covered such work.  In any event, the Respondent has not shown that the Union is attempting to apply this contract to non-construction work performed by the Respondent.                                                            3 At the compliance stage of this proceeding, the Respondent will be permitted to show that the contract contains an illegal union-security clause that should be excised.  While we make no final determination on this issue, we question whether the clause is in fact a union-security provision, especially since the Respondent is located in a right-to-work State. 333 NLRB No. 4  SOUTH ALABAMA PLUMBING 17Accordingly, we conclude that the Respondent did not 
establish its affirmative defe
nses, and therefore adopt the 
judge™s unfair labor practice findings. 
ORDER The National Labor Relations Board orders that the 
Respondent, Reese M. Garab d/b/a South Alabama 
Plumbing, Atmore, Alabama, its officers, agents, succes-
sors, and assigns, shall  
1. Cease and desist from 
(a) Repudiating and failing to honor the 1996Œ1998 
collective-bargaining agreem
ent with the United Asso-
ciation of Journeymen & Apprentices of the Plumbing & 

Pipefitting Industry of the United States and Canada, 
Local Union 119, AFLŒCIO, 
as the exclusive collective-
bargaining representative of employees in the following 
unit, during the term of the contract and any automatic 
renewal or extension of it: 
 All employees employed by South Alabama Plumbing, 

excluding office clerical employees and supervisors as 
defined in the Act. 
 (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Honor the 1996Œ1998 collective-bargaining agree-
ment with the Union during the term of the contract, and 

any automatic renewal or extension of it, including pay-
ing contractual wage rates, making contractually required 
contributions to fringe benefit funds, making dues deduc-
tions pursuant to checkoff authorizations and remitting 
amounts deducted to the Union, and complying with all 
other terms for all employees in the bargaining unit. 
(b) Make whole all employees, the Union, and fringe 
benefit funds, with interest, for any losses they may have 
suffered as a result of the fa
ilure to honor 
the collective-bargaining agreement, and any automatic renewal or ex-
tension of it, in the manner prescribed in the remedy sec-
tion of the decision. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Atmore, Alabama facility, copies of the attached no-
tice marked ﬁAppendix.ﬂ
4  Copies of the notice, on forms 
                                                          
                                                                                             
4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
provided by the Regional Director for Region 15, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since April 2, 1997. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
    
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT repudiate and fail to honor the 1996Œ
1998 collective-bargaining agreement with the United 
Association of Journeymen & Apprentices of the Plumb-
ing & Pipefitting Industry of the United States and Can-
ada, Local Union 119, AF
LŒCIO, as the exclusive 

collective-bargaining represen
tative of employees in the 
following unit, during the te
rm of the contract and any 

automatic renewal or extension of it: 
 All employees employed by South Alabama Plumbing, 

excluding office clerical employees and supervisors as 
defined in the Act. 
 tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL honor the 1996Œ1998 collective-bargaining 
agreement with the Union du
ring the term of the con-
tract, and any automatic renewal or extension of it, in-
cluding paying contractual wage rates, making contractu-
ally required contributions to fringe benefit funds, mak-
ing dues deductions pursuant to checkoff authorizations 
and remitting amounts deducted to the Union, and com-
plying with all other terms for all employees in the bar-
gaining unit. 
WE WILL make whole all employees, the Union, and 
fringe benefit funds, with interest, for any losses they 
may have suffered as a result
 of the failure to honor the 
collective-bargaining agreemen
t, and any automatic re-
newal or extension of it. 
 REESE M. GARAB D/B/A SOUTH 
ALABAMA PLUMBING 
 Tracie J. Jackson, Esq
., for the General Counsel
. Willis C. Darby Jr., Esq. 
and Elizabeth D. Rehm, Esq. (Willis 
C. Darby Jr.), 
of Mobile, Alabama, for the Respondent, South Alabama Plumbing.
 Francis J. Martorana, Esq. 
and Irene N. Pantelis, Esq. 
(O™Donoghue & O™Donoghue),
 brief only, for the Charging 
Party, Plumbers Local 119. 
DECISION STATEMENT OF THE CASE 
RICHARD J. LINTON, Administ
rative Law Judge. This is a 
refusal-to-bargain case arising u
nder Section 8(f) of the Act.  
The Company here, South Alab
ama Plumbing (S.A.P.), signed 
a March 31, 1997 ﬁLetter Of Assentﬂ form to be bound by the 
collective-bargaining agreement in effect with Plumbers Local 
119.  Two days later, the Company,
 by Reese M. Garab, sent its 
April 2 letter to the Union withdrawing the Company™s consent 
to be bound by that agreement.  Because S.A.P. refused, during 
the period of March 31, 1997, through July 14, 1998, to recog-
nize and bargain with the Union pursuant to its signed Assent 
agreement, and to pay the wage rates and benefit plan contribu-
tions required under the collectiv
e-bargaining agreement, this 
case has resulted.  Finding for the Government, I order S.A.P. 
to make whole the affected employees and also the Union™s 
contractual benefit plans. 
I presided at this 2-day trial in Mobile, Alabama, on May 6Œ
7, 1998.  Trial was pursuant to the December 29, 1997 com-

plaint, as amended at the hearing.
1  Issued by the General 
Counsel of the National Labor Relations Board through the 

Regional Director for Region 15 of the Board, the trial com-
plaint is based on a charge f
iled June 2, 1997, in Case 15ŒCAŒ
14352 by United Association of Journeymen & Apprentices of 
the Plumbing & Pipefitting Indust
ry of the United States and 
                                                          
                                                           
1 All dates are for 1997, unless otherwise indicated. 
Canada, Local Union 119, AFLŒCIO (Union, Local 119, or 
Charging Party) against Reese 
M. Garab d/b/a South Alabama 
Plumbing (S.A.P., Respondent, or Company). 
The pleadings establish that Reese M. Garab owns and oper-
ates S.A.P. as a sole proprietorship.  S.A.P. denies that it does 

business as a ﬁretail and non-re
tail plumbing contractor.ﬂ  
Board jurisdiction over S.A.P. is a major issue. 
Danny Price, the business mana
ger of Local 119, testified 
that the Union is an organiza
tion in which employees partici-
pate and that the Union exists, 
in part, for the purpose of deal-
ing with employers about employ
ee concerns such as wages, 
rates of pay, and conditions of work.  (1:159Œ160).
2  I therefore 
find that Plumbers Local 119 is 
a labor organization within the meaning of 29 USC § 152(5). 
The pleadings also establish th
at the following employees of 
S.A.P. constitute a unit appropriate for the purposes of collec-
tive bargaining within the meaning of Section 9(b) of the Act: 
 All employees employed by South Alabama Plumbing, ex-
cluding office clerical employee
s and supervisors as defined 
in the Act. 
 [I make the foregoing unit finding even though, in its 
amended answer of May 6, 1998 
(RX 1), S.A.P. contends that 
the correct reference in the co
mplaint allegation should be to 
Section 9(a) of the Act.  The complaint correctly alleges Sec-
tion 9(b).  S.A.P.™s difference, I 
find, does not go to the merits 
of the allegation.  Accordingly,
 I find that S.A.P. admits the 
appropriate unit allegation.] 
About March 31, 1997, the pleadings further establish, 
S.A.P. entered into a ﬁLetter of Assentﬂ whereby S.A.P. 
ﬁagreed to be bound by the collective-bargaining agreement 
between the Union and the Mobile Mechanical Contractors 
Association, Inc., effective fro
m July 15, 1996, until July 14, 
1998, and agreed to be bound to such future agreements unless 

timely notice was given.ﬂ  Denying that it is an employer en-
gaged, as alleged, ﬁin the bu
ilding and construction industry,ﬂ 
S.A.P. further denies that it, as alleged, recognized (by the Let-
ter of Assent and the collective-bargaining agreement) the Un-
ion as the exclusive collective-bargaining representative of the 
unit employees ﬁwithout regard to
 whether the majority status 
of the Union had ever been established under the provisions of 

Section 9(a) of the Act.ﬂ 
Complaint paragraph 10 alleges, and S.A.P. admits, that 
about April 2, 1997: 
 Respondent withdrew its recognition of the Union as the ex-
clusive collective-bargaining representative of the Unit and 
repudiated the ﬁLETTER OF ASSENTﬂ and the collective-
bargaining agreement described above in paragraphs 8 and 9. 
 By the conduct described in paragraph 10, complaint para-
graph 11 alleges, S.A.P. has faile
d to bargain with the exclusive 
collective bargaining of its empl
oyees in violation of Section 
8(a)(5) and (1) of the Act.  S.A.P. denies and advances several 

defenses.  S.A.P.™s chief defens
e is that, although the implied 
 2 References to the two-volume tr
anscript of testimony are by vol-
ume and page.  Exhibits are designated GCX for the General Counsel™s 
and RX for those of Respondent S.A.P. 
 SOUTH ALABAMA PLUMBING 19gist of the complaint is that S.A.P. reneged on a Section 8(f) 
contract, that single unfair labor
 practice allegation of the com-
plaint fails because S.A.P. is not ﬁprimarilyﬂ engaged in the 

building and construction industry within the meaning of Sec-
tion 8(f) of the Act.  Second, S.
A.P. is engaged in the service 
industry.  Thus, because S.A.P.
™s gross income does not meet 
the Board™s discretionary retail standard of $500,000 per year, 
the complaint must be dismissed on this basis alone. 
For the first of the Government™s nine witnesses the General Counsel, under FRE 611(c), called Company™s owner, Reese 
M. Garab.  His testimony was interrupted in order to accom-
modate the seven nonparty witne
sses, and Danny Price also 
testified before Garab resumed 
the stand.  Eventually, on the 
second day, Garab completed hi
s testimony and the General 
Counsel rested.  (2:339).  Afte
r I denied S.A.P.™s motion to 
dismiss (2:339Œ340), S.A.P. call
ed Garab as its own witness and also Danny Price [under, in effect, FRE 611(c)], before it 

rested (2:430).  There was no rebuttal. 
On the entire record, including my observation of the de-
meanor of the witnesses, and after consideration of the briefs 
filed by the General Counsel (who included provisions for a 

proposed order), the Union (not represented by counsel at trial), 
and by S.A.P. (who attached a proposed order of dismissal and 
submitted a two-page July 8, 1998 supplemental brief), I make 
these 
FINDINGS OF FACT 
A. Overview of S.A.P.™s Operations 
A long time member of Plumbers Local 172, South Bend, 
Indiana, Reese M. Garab move
d to Atmore, Alabama, about 
1972.  (2:341Œ342).  About 50 to 60 miles northeast of Mobile, 
6 or 7 miles south of Interstate 65, and about 45 miles north of 
Pensacola, Florida, Atmore is a small town in Escambia 
County.  [
Road AtlasŒ1998 
at 4 (Rand McNally)].  That county, 
Union Representative Price testif
ied (1:180), is within the geo-
graphical jurisdiction of Plumbers Local 119.  The Union 
[someone besides Price was th
e business manager then] would 
not accept Garab™s travel card from Local 172 for work within 
Local 119™s jurisdiction.  (2:342).  Garab apparently began 
work anyway as a plumber in the Atmore area, for in 1987 
(1:25; 2:396) he opened his own plumbing business there 
(2:342). During the jurisdictional year alleged, June 3, 1996, through 
June 2, 1997,3 S.A.P. employed about four permanent regular 
employees, S.A.P.™s us
ual number.  (2:349).  Three of the four 
performed service work and the fourth did construction work.  
(2:349Œ350, 391, 400, Garab).  Garab testified that the only 
construction work S.A.P. does is that which it does at the re-
quest of S.A.P.™s regular servi
ce customers.  (2:350, 362).  In 
short, Garab tries to confine his company™s work to the service 
market, the niche he has carved out for himself, and he really 
does not want to do the construc
tion work.  He does it because of the service work those regular customers call him for.  

(2:362Œ363, Garab). 
The 12-month jurisdictional year 
is not S.A.P.™s fiscal year, 
but apparently was selected by
 the Government as ending the 
                                                          
 3 As amended at trial.  (1:8Œ9.) 
date on which the charge was filed in this case.  See 
J & S 
Drywall, 303 NLRB 22, 30 (1991).  Under Board law, the 12-
month jurisdictional year is a flexible period which can be ap-

plied to most any recent 12-month period.  See 
NLRB v. Jerry
 Durham Drywall, 974 F.2d 1000, 1002Œ1003 (8th Cir. 1992), enfg. 303 NLRB 22, 29Œ30 (1991). 
Although the percentages are sharply disputed, Garab testi-
fied that the nature of his Company™s business is about 75 per-
cent service and 25 percent construction.  (1:41Œ43; 2:381).  
Ostensibly, one would think that 
an inspection of the invoices 
and a review of the testimonial
 description of the work done 
would clearly indicate whether S.A.P.™s work is mostly service, 
or primarily construction.  As we shall see, it is not that simple, 
particularly under the Governme
nt™s definition of construction 
work. 
After signing the one-page March 31, 1997 ﬁLetter of As-
sentﬂ [wage rates and costs of fri
nge benefits are expressed on a second page] obligating it to 
apply the exis
ting collective-bargaining agreement (GCX 17), 
S.A.P., by Garab, repudiated 
its March 31 action with its April 2 letter (RX 2) to the Union.  
On June 2 the Union filed the charge in this case, and the com-
plaint issued on December 29, 1997.  The text of the ﬁLetter of 
Assentﬂ reads (GCX 18): 
 This is to certify that th
e undersigned firm has exam-
ined a copy of the Labor Agreement between the MOBILE 

MECHANICAL CONTRACTORS ASSOCIATION, 
INC., and LOCAL UNION 119, PLUMBERS AND 
STEAMFITTERS, dated the 15 day of July 1996, and ef-
fective the 15 day of July 1996.  [GCX 17.] 
The undersigned firm hereby agrees to comply with all 
terms and conditions of empl
oyment contained in the 
aforementioned agreement and all approved amendments 
thereto.  It is further agreed that the signing of this Letter 
of Assent shall be as bindi
ng on the undersigned firm as though it has signed the above referred agreement and any 

approved amendments thereto. 
 In signing this Letter of 
Assent the undersigned firm does hereby authorize the 
MOBILE MECHANICAL CONTRACTORS ASSOCI-
ATION, INC., its collective-bargaining representative for 
all matters contained in this agreement or pertaining to this 
agreement. This authorization to the MOBILE 
MECHANICAL CONTRACTORS ASSOCIATION INC. 
shall remain in effect until terminated by written notice to 
the parties aforementioned agreement thirty (30) days 
prior to the notification date provided for therein. 
 B. Contentions of the Parties 
1. Summary 
As indicated earlier, the Ge
neral Counsel contends that 
S.A.P. entered into an 8(f) cont
ract (by virtue of signing the 
March 31 letter of assent), and that by its April 2 repudiation 
letter S.A.P. violated Section 8(a)(5) of the Act.  The Union™s 

position is the same. 
Respecting the merits, liability chiefly depends on the out-
come of a single issueŠwhether 
S.A.P. is ﬁpri
marilyﬂ engaged 
as a contractor in the ﬁbuild
ing and constructionﬂ industry 
(ﬁconstructionﬂ for short) within
 the meaning of Section 8(f) of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20the Act.  The Government and 
the Union argue affirmatively, 
while S.A.P. argues the negative
, contending that it is primarily 
involved in the retail service in
dustry.  The General Counsel 
observes that S.A.P. performs plumbing services both as a sub-
contractor to the general contractor
 as well as direct to consum-
ers at retail.  Accordingly, either the [$500,000]  retail or the 

[$50,000] nonretail standard applies.  
Man Products
, 128 NLRB 546 (1960).  The Government relies on the nonretail 
standard of $50,000. 
On the principal issueŠwhether S.A.P. is ﬁprimarilyﬂ en-
gaged in constructionŠthe Gove
rnment contends that practi-cally all S.A.P.™s work is ﬁconstructionﬂ under a definition of 
ﬁconstructionﬂ jointly published 
by the U.S. Department of 
Commerce and the U.S. Departme
nt of Labor and cited and 
relied on by the administrative law judge in 
U.S. Abatement, 303 NLRB 451, 451 fn. 1, 455Œ456 (1991) (ALJ™s reasoning adopted by the Board at fn. 1).  No evidence was presented 
before me concerning whether the definition cited in 
U.S. Abatement
 remains current or whether it has been modified by 
those federal agencies. 
From the definition of ﬁconstruc
tionﬂ cited by the judge (and 
adopted by the Board) in 
U.S. Abatement, the General Counsel contends here that even mainte
nance, such as unclogging drains 
and running clean-out cables through the sewer lines of resi-
dences, constitutes ﬁconstructionﬂ 
because such drains and lines 
are connected to and are an integral part of ﬁimmobile struc-

tures.ﬂ  (Br. at 6Œ7; 1:
18Œ19; 2:193Œ196, 275Œ278, 282.)  Thus, 
ﬁIt makes no difference that a structure is a house, church, res-
taurant, day-care center, auto re
pair shop, electric shop, or a school, because all of these constitute structures within the 
meaning of building and construction.ﬂ  (Br. at 21).  Therefore, 
the 37 percent [the General Counse
l™s computation] of S.A.P.™s 
work ﬁthat consists of cleani
ng out drains and toiletsﬂ should 
still be considered construction.  (Br. at 22, 25).  The Union™s 
position is essentially the same.  As noted earlier, S.A.P. con-
tends that its business is primar
ily retail service and not con-
struction. 
[Rather quietly, the General Counsel, in selecting, for the 
Government™s brief the entries the Government relies on to 
show ﬁconstruction,ﬂ frequently 
has chosen to omit most, per-
haps all, drain cleanings, sewe
r clean-outs, and inspections.  
Although the General Counsel di
sdained any explanation for 
the discrepancy, I understand that to be an unstated position 
that, even under the reduced num
bers, ﬁconstructionﬂ and juris-diction are still shown.  For the 
purposes of its brief, the Union 
expressly (Br. at 11, fn. 2) declines to rely on ﬁrepairsﬂ and 
ﬁminor jobsﬂ as part of ﬁconstructionﬂ in order to ﬁmake its 
estimate as conservative as possible.ﬂ] 
Respecting the general numbers, 
the General Counsel (Br. at 
8) contends that, during the jurisdictional year running through 
June 2, 1997,4  S.A.P. received gro
ss revenue of $241,170.66.  
The Government reaches this figure by adding (GCX 4(a)Š

adding machine tape) the sum of $133,692.16 for the first 7 
months (June 3 through December 31, 1996) of the jurisdic-
                                                          
                                                           
4 By FAX dated 9-30-98 to me and 
counsel for the parties, the Gen-
eral Counsel confirms that the 12-month period runs through June 2, 
1997.  This clarifies the Government™s brief. 
tional year, as shown on the 17 
pages summarizing the transac-
tions for that period (GCX 4),5 with the figure of $107,478.50 
for the last 5 months (running through June 2, 1997), as shown 
by the General Counsel™s adding machine tape (GCX 2a) for 
the 540 line items.  The 540 line ite
ms appear on the first 10 
pages of the 21Œpage ﬁTransac
tion Detail by Dateﬂ document 
(GCX 2) showing transactions for calendar year 1997 through 
December 2.  [The General Counsel inadvertently ends the tape 
(GCX 4a) at item 539, a figure of $167.50, but should include the next line item, invoice 606, 
for the sum of $30.  When the 
$30 item is added, the Government
™s corrected figure for the 5 
months in 1997 would be $107,508.50.]  Adding the sums of 
the 1996 and 1997 segments, and th
eir total of 1328 line items, 
yields a total, as contended by
 the General Counsel, of (cor-
rected) $241,200.66. 
Actually, the 1997 segment of 540 line items includes some 
40 lines for finance charges rather than for any work or sales 
items.  I therefore shall use a rounded number of 1300 line 
items.  The data on the 1997 summary (GCX 2) is more de-
tailed than that given on the 1996 summary (GCX 4) because 
S.A.P. computerized its record 
system at the beginning of 1997.  
(1:58).  As the prices on GCX 4 indicate, and as some 1996 

invoices reveal, a ﬁser
vice callﬂ can 
mean that the transaction 
involved a lot more than simply
 cleaning a drain or unclogging 
a kitchen line or sewer line. 
[The Union focused on the period of JanuaryŒDecember 
1997 respecting S.A.P.™s business 
revenues on the 8(f) question 
of whether S.A.P. is ﬁprimarilyﬂ engaged in the building and 
construction industry.  I summarize the Union™s position later 
when I discuss procedural matters.] 
As earlier mentioned, the General Counsel (Br. at 21Œ22) 
claims that virtually all of
 the $241,200.66 is ﬁconstruction,ﬂ but that even if the 37 percent 
devoted to unclogging drains and 
sewers should not be included, th
e remaining 63 percent leaves 
S.A.P. 
primarily engaged in ﬁconstruction.ﬂ 
For its part S.A.P. a
sserts (Br. at 3, 16) that its total revenue 
for the jurisdictional year was $290,992.78 based on the entries 
in the two summaries (GCXs 2 and 4) and on certain invoices 
introduced as Government exhibits.  [Numbers from the in-voices presumably are reflected in the summaries.]  Attached to 
S.A.P.™s brief is a 45Œpage (ﬁlandscapeﬂ fashion) listing of the 
transactions divided (by counsel 
per brief at 3 fn. 4) into 14 
categories beginning with one fo
r cleaning drains and sewers (pages 1Œ6) and ending with a dozen items on page 44 de-
scribed as unclassified or unassigned.  Schedule B to the brief 
gives S.A.P.™s code for further classifying the entries into types 
of work.  Under S.A.P.™s classifi
cation system, S.A.P. (Br. at 3Œ
4) calculates that $164,786.74 [56.
63 percent of the total] came 
from cleaning drains and lines and replacing fixtures [selling 
some new; repairing some old] and therefore ﬁis of a retail and 
service character as distinguished
 from construction.ﬂ  In short (Br. at 4), ﬁThe primary busin
ess of South Alabama Plumbing 
is not building and construction whether viewed by occurrences 
or dollar volume.ﬂ 
 5 There are some 788 line items on GCX 4.  Nearly all items are 
classified as ﬁService Call.ﬂ 
 SOUTH ALABAMA PLUMBING 21Finally, the General Counsel filed an unopposed motion, 
dated June 10, 1998, to correct certain figures on GCXs 9(a), 
16(a), 21(a), and 22(a).  These are some of the adding machine 
tapes (the convenience exhibits),
 and S.A.P. had written (letter 
part of the motion package) the General Counsel pointing out 
certain errors.  The motion to 
delete two items [dates beyond 
the period] from GCX 9(a) is granted, but the new total would 
be $1442.45, not $1382.45.  Respecting GCX 16(a), the motion 
is granted to remove the overage 
item of $210.  This is one of 
those instances where the General Counsel™s secrecy is mis-
leading and confusing.  The exhibit (GCX 16a), even as cor-
rected, counts nearly all the 23 pages of invoices in GCX 16 
(Poarch Creek Housing).  [Certain pages were struck or re-
moved at trial.]  However, 
although the tape includes four items, or pages, that are charges for unclogging drains or lines 

(GCX 16 at 2, $109.50; page 3, 
$52; page 7, $8a.70, and page 
22, $80), such charges are not claimed in the Government™s 
brief at 13.  Similarly, a repair listed on the tape ($116, GCX 16 
at 11) is unclaimed on brief at 13.  One item claimed on brief at 
13, $194.59, was struck at trial (2:255) and not listed on the 
tape (GCX 16a). 
As to GCX 21(a), the motion to delete two entries of $48,50, 
and to designate the total as $375, is granted.  The invoices 
(GCX 21) consist of only four pages, or four number totals to 
add.  The tape (GCX 21a) lists 
the four [which total $375] plus 
a fifth, $48.50, then shows the fifth being subtracted (the sixth 
number on the tape) with the total being $472 [in fact adding 
the $48.50 twice].  The weird tota
l reflected on this tape would 
raise a question concerning all the tapes were it not for the fact 

that S.A.P. (or its lawyers) apparently also ran the numbers to 
verify the totals.  [Smart!]  As
 Finley Peter Dunne™s ﬁMr. Doo-
leyﬂ would say, ﬁTrust ever
ybody, but cut the cards!ﬂ 
For the last item in the motion, the deletion of two entries 
from GCX 22(a) to conform to their deletion at trial (2:286Œ
287), I grant the motion.  I now designate the motion package 
of six pages as GCX 29 and place it in the official folder for the 

exhibits of the General Counsel. 
2. Jurisdiction The first question is whether there is jurisdiction at all.  I find 
the answer to be yes.  This is
 so even though the Board has held 
that employers engaged in the construction and sale of residen-
tial homes are considered as be
ing engaged in a retail enter-
prise.  De Marco Concrete Block Co.,
 221 NLRB 341, 342 and 
fn. 7 (1975).  It therefore would follow that subcontractors, 
such as S.A.P., are engaged in a retail enterprise when they are, 
for example, plumbing for residential construction, whether that 
construction is for new homes 
or to remodel existing homes. 
However, even with most of S.A.P.™s work considered as re-
tail, S.A.P.™s gross revenue s
till falls far short of the $50,000 
retail standard.  Before discussing the $50,000 nonretail stan-

dard, I should note here the possib
ility that S.A.P. would not be 
covered under the nonretail standard if that $50,000 triggering 
level had been indexed to move 
with inflation.  The Board™s 
discretionary jurisdictional standard of $50,000, applicable to 
nonretail firms is a standard wh
ich the Board reaffirmed in 
November 1958Šnearly 40 years agoŠin 
Siemons Mailing Service, 122 NLRB 81 (1958).  If the Board could have raised 
its discretionary threshold to adjust for inflation over these last 

40 years, the discretionary standard today for nonretail firms 
probably would be at least $250
,000, and possibly $300,000.  If 
the latter were the threshold amount, then there would have 

been a finding at the Regional Office level in this case of no 
jurisdiction over S.A.P. 
However, by an amendment that Congress, after 
Siemons, made to the statute, the Board has been restricted to the discre-
tionary standards which existed as of August 1, 1959.  See 29 
USC § 164(c)(1).  With the ever increasing strain on the 
Agency™s budget, the Board™s statutory inability to raise the 
discretionary jurisdictional thresholds which it applies to vari-
ous categories of cases will, at so
me point, result in the $50,000 
standard capturing every ﬁmom 
and popﬂ nonretail shop in the 
nation.  Even before that point is reached, the Agency™s budget 
will have reached a financial meltdown.  Perhaps Congress will 
address the matter again and authorize the Board to raise the 
dollar amounts or even to switch to a standard based on the 
number of employees, as exists at the EEOC.  As to the latter, 
see 
Robinson v. Shell Oil Co.,
 519 U.S. 337, 340  fn. 2 (1997). 
For now, however, the $50,000 level applies for the nonretail 
firm.  And where, as here, a fi
rm does both retail and nonretail, 
the firm™s ﬁtotal operationsﬂ are counted in determining 
whether the company meets the pertinent standardŠhere, the 
nonretail standard.  
Indiana Bottled Gas Co.,
 128 NLRB 1441, 
1441 and fn. 2 (1960); Appliance Supply Co., 127 NLRB 319 
(1960). S.A.P.™s nonretail operations ﬁare more than de minimis.ﬂ  
Indeed, during the jurisdictional year S.A.P. received income 
reaching, even exceeding, $50,000 from Maxwell Construction 
Company for work at nonretail. 
 Thus, record evidence shows that, during the jurisdictional ye
ar, S.A.P. provided plumbing 
work (sales and service) to Maxwell Construction Company of 
$51,784.93 on just four commercial jobs.  These were the 
Touch One Warehouse for $17,080.28; Brewton™s Day Care 
(Noah™s Ark) for $20,906.40; the First Presbyterian Church for 

$7,938,  and the Alto storage warehouse job for $5,860.25.  The 
record does not show that Ma
xwell Construction Company is 
itself operating in interstate commerce.  The only evidence as to 

this is that it had sales of about $3 million in 1996 and about $2 
million in 1997.  (1:133.) 
Nevertheless, during the jurisdictional year, S.A.P. pur-
chased items costi
ng at least $50,000 fro
m Alabama suppliers, 
and the items were shipped to 
the suppliers from points outside 
Alabama.  These items include 
a Chevrolet pickup for nearly 
$30,000 that was claimed as a 100-percent business expense on 
Reese Garab™s tax return (GCX 27 at 13), and well over 
$50,000 in plumbing supplies (GCX 7).
6  Moreover, during the 
relevant year Bogan Supply Co. of Pensacola, Florida (1:114; 
GCX 8) shipped $7,884.48 (GCX 8a) of plumbing fixtures 
                                                          
 6 The adding machine tape (GCX 7a) supplied by the General Coun-
sel for the 96-page listing of items pur
chased (GCX 7), with most pages 
having a total, has the page-total num
bers in disarray.  That is, the 
numbers on the tape are not in the same sequence as the pages of the 
exhibit.  And for the long tapes, GCX 2(a) and GCX 7(a), the photo-
copies supplied by the General Counsel to me, and presumably to the 
parties, were merely of the last
 fold of the tape displayed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22direct from Florida to S.A.P. in Alabama.  (1:119Œ120).  Legal 
jurisdiction is established, as well. 
Jurisdiction possibly also coul
d be deemed established sim-
ply from the fact that S.A.P. si
gned the ﬁLetter of Assent.ﬂ  
(GCX 18).  See 
Stack Electric, 290 NLRB 575, 576Œ577 
(1988).  It is unclear whether, under 
Stack Electric
, the com-
plaint must allege that some member of the bargaining associa-
tion meets a commerce standard established by the Board, or 
that the members collectively do. 
 A yes answer is suggested by 
the General Counsel™s pleadings manual.  See Section 300.7 
NLRB Pleadings Manual
 33 and fn. 4 (1991).  In any event, I 
find that jurisdiction over S.A.
P. is established under the 
Board™s nonretail standard based 
on direct and indirect inflow. 
3. Procedural matters 
In their briefs the General Counsel and S.A.P. refer to five 
exhibits (AŒE) attached to S.
A.P.™s January 13, 1998 original 
answer and motion to dismiss.  One of those exhibits (Exh. B) 
became GCX 2, but no party offered the others into evidence.  
In correspondence subsequent to th
e trial, I advised counsel that 
pleadings, motions, and any attachments, become part of the 

record,7  but that they are not that evidence which is offered and 
received, ﬁso far as practicable,ﬂ under the Federal Rules of 
Evidence (FRE)Šany more so than motions made orally at 
trial.  [Many lawyers would raise a loud cheer if they learned 
that their pleadings and motions 
(aside from the potential of an 
admission by a party opponent) woul
d be treated as affirmative 
evidence.]  Traditionally, such documents, commonly called 
the ﬁformal papers,ﬂ generally 
are contained in General Coun-
sel Exhibit 1.  That exhibit f
unctions as a portable district 
clerk™s office in order to have a repository for the pleadings and 
motions that form part of the record of the case.  As the Gov-
ernment™s own casehandling manual indicates, the formal pa-
pers are not offered for the truth of their contents.  1 
NLRB 
Casehandling Manual
 Sec. 10384 (June 1989). 
As it appeared that at least 
the General Counsel and S.A.P., 
and possibly the Union, desired 
to have the remaining four 
documents (Exhibits A, C, D, E) received in evidence, I sug-
gested that if they all so agreed then they could stipulate that 
they be received as, for exampl
e, RXs 10, 11, 12, and 13.  
However, the parties did not ag
ree, for S.A.P. reportedly ob-
jects.  By letter of October 2,
 1998, the General Counsel offers 
four of the five documents, Exhi
bits B, C, D, and E (which I 
have designated as GCX 30, tota
ling 57 pages).  As Exhibit B 
became GCX 2, that means GCX 30 (which omits Exhibits A 

and E) duplicates GCX 2 (a 21-pa
ge document listing all trans-
actions by S.A.P. during calendar year 1997 by date of transac-

tion and in date sequence).  The document Exhibit C is a 13-
page listing of all cash sales during 1997 through December 2, 
1997.  Document D is a 23-page summary of sales during the 
same period to, as shown by a c
over page, 22 named customers.  [Exhibit A, not offered, is a on
e-page listing of employees em-
ployed by S.A.P. during 1996 and 1997.  Document Exhibit E, 
not offered, is a one page copy of a yellow page ad by S.A.P.] 
S.A.P. reportedly objects to the receipt of GCX 30.  GCX 30 
combines separate documents, 
even duplicating one exhibit 
                                                          
 7 See 29 CFR § 102.45(b). 
(GCX 2, already in evidence).  GCX 30 simply would confuse 

the record.  Rejecting the postt
rial offer of GCX 30, I shall 
place GCX 30 in the rejected exhibits file.  The Government™s 

request of October 2 to submit a supplemental brief if GCX 30 
were received in evidence is now canceled by its own condi-
tion. By letter dated October 5, 1998, 
the Union asserts that its se-
lection of the transactions document for all transactions in 1997 
through December 2, 1997 (GCX 2), as the base for analyzing 
whether S.A.P. is ﬁprimarilyﬂ 
engaged in the building and con-
struction industry, is correct.  This is so, it is argued, because 
the cases show that a period following the execution of a letter 
of assent frequently is when a company begins its work.  A 
different period may be, as he
re, appropriate for determining 
jurisdiction, but that is a diffe
rent concept from selecting the 
appropriate period for determining the primary nature of the 
company™s business. 
The Union™s argument makes sens
e.  However, there is one 
problemŠthe case was litigated, both as to jurisdiction and as 
to 8(f), on the 12 month period of June 3, 1996 through June 2, 
1997.  For example, there are many instances at trial where 
S.A.P. objected to the presence of an invoice for a date beyond 
the period selected by the Government, and the General Coun-
sel, in agreement, removed t
hose invoices.  The General Coun-
sel selects the theory of a complaint.  Thus, a charging party 

cannot enlarge on or change the General Counsel™s theory of 
the case.  
Kimtruss Corp., 
305 NLRB 710, 711 (1991).  The 
Charging Party here (whose counsel
 were not at the trial) ad-vances its argument far too late
.  Accordingly, even though the 
period of time reflected in GCX 
2 might be more appropriate 
than the one litigated, I consider only the period litigated. 
C. Discussion 
1. Nature of the work 
As for repairs, what significance is there in the fact that the 
specifics of ﬁalteration, painting,
 or repair of a building, struc-
ture or other workﬂ appear in Section 8(e) of the Act, but not in 

8(f)?  The Board recognizes that the underlying policies, as 
well as the language, are different for the two sections.  See 
Carpenters (Rowley-Schlimgen),
 318 NLRB 714, 715Œ716 
(1995).  Thus, repairs at construction sites are covered by Sec-

tion 8(e).  Does the absence of those specific words, such as 
ﬁrepair,ﬂ from 8(f) mean that ﬁconstructionﬂ in 8(f) is directed 
toward bigger projects than reta
il servicing of homeowners and 
small businesses? 
It appears that the Board has adopted a broad interpretation 
of ﬁconstructionﬂ in Section 8(f) that covers repairs to and re-
placement of ﬁintegral partsﬂ of any immobile structure.  Thus, 
whether it is an 8(e) or 8(f) case, the Board cites the same defi-
nitions that pertain to both new and existing structures.  See 
Carpenters (Rowley-Schlimgen
), 318 NLRB 714, 715Œ716 
(1995) (8(e) case); U.S. Abatement, 303 NLRB 451, 451 fn. 1, 
455Œ456 (1991) (8(f) case); 
C.I.M. Mechanical Co.,
 275 NLRB 
685, 691 (1985) (8(f) case); and 
Painters Local 1247 (Indio 
Paint),
 156 NLRB 951, 957Œ961 (1966) (8(f) case). 
As repairs (and replacements 
as part of repairs) done by 
S.A.P. are ﬁconstruction,ﬂ then
 even S.A.P. no doubt would 
concede that it is engaged ﬁpri
marilyﬂ in the building and con-
 SOUTH ALABAMA PLUMBING 23struction industry.  Such a c
oncession would be compelled by 
S.A.P.™s own numbers (Br. at
 3Œ4) showing that, of the 
$290,992.78 it shows for gross re
venue during the period, $190,445.20 (or 65.44671 percent), falls into several categories 
(the first eight at page 4 of S.A.
P.™s brief) pertaining to repairs, 
replacements, remodeling, roughing in plumbing, installing 

water, gas, sewer lines, and piping, and new construction.  That 
figure is reached even without trying to determine how a bunch 
of $200 to $500 (and higher) service calls could be limited to 
merely unclogging drains.  [S.A.P. does not suggest that they 
are so limited.  For the most part, the record does not describe 
the nature because the 1996 records were not computerized.] 
In view of the foregoing, and particularly based on my view 
that the Board has adopted a very broad and inclusive interpre-
tation of the term ﬁconstruction,ﬂ 
as used in Section 8(f) of the statute, I find that, during the jurisdictional year, S.A.P. was an 
employer engaged ﬁprimarilyﬂ in the building and construction 
industry, and employing employees in that industry. 
2. Separate defense 
S.A.P. also contends that the collective-bargaining agree-
ment is ﬁfacially illegalﬂ (Br. at 18) because certain provisions 

require the Union to favor uni
on members against nonmembers and would perpetuate a virtual ﬁclose shop.ﬂ  As the Union 
counters (Br. at 19Œ23), if the Union is engaging in an unfair 
labor practice, S.A.P. should file
 an unfair labor practice charge 
with NLRB Region 15.  No such charge is before me.  The 

charge before me is whether S.
A.P. is unlawfully refusing to 
recognize and bargain with the Union pursuant to Section 8(f) 
of the Act.  I find that, as alleged, it is. 
CONCLUSIONS OF LAW 
1. The Respondent, S.A.P., is 
an employer within the mean-
ing of Section 2(6) and (7) of the Act. 
2. The Union, United Associa
tion of Journeymen & Appren-
tices of the Plumbing & Pipefitting Industry of the United 
States and Canada, Local Union 119, AFLŒCIO, is a labor or-
ganization win the meaning of Section 2(5) of the Act. 
3.During the period of June 3, 1996, through June 2, 1997, 
S.A.P. operated as an employer
 engaged ﬁprimarilyﬂ in the 
building and construction industry. 
4. By signing the March 31, 
1997 ﬁLetter Of Assentﬂ (GCX 18), S.A.P., by Reese Garab, S.A.
P.™s owner, bound itself to the 
July 15, 1996ŠJuly 14, 1998 collective-bargaining agreement 

(GCX 17) between the Mobile Mechanical Contractors Asso-
ciation and Local 119, the Union. 
5. All employees employed by S.A.P., excluding office cleri-
cal employees and supervisors as 
defined in the Act, constitute 
a unit appropriate for the purposes of collective bargaining 

within the meaning of Section 9(b) of the Act. 
6. By its April 2, 1997 letter (RX 2) revoking its earlier sign-
ing of the letter of assent, therefore repudiating the July 15, 
1996 collective-bargaining agreemen
t, and consequently with-
drawing recognition from the Union during the term of the 
collective bargaining agreement, S.A.P., as alleged, violated 
Section 8(a)(5) and (1) of the Act. 
7. The unfair labor practice affects commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
By withdrawing recognition from the Union and repudiating 
the collective-bargaining agreement, S.A.P. presumably failed 
to pay bargaining unit employees
 contractually established 
wage rates, and presumably fail
ed to make the contractually 
required contributions to the Uni
on™s employee benefit plans.  
Accordingly, S.A.P. must make whole the employees as pre-
scribed in Ogle Protection Service
, 183 NLRB 689 (1970), 
enfd. 444 F.2d 502 (6th Cir. 1971), the contractual benefit 
funds as described in Merryweather Optical Co.,
 240 NLRB 
1213 (1979), and the employees for any losses or expenses they 
may have incurred because of S.A.P.™s failure to make pay-
ments to those benefit f
unds, as prescribed in Kraft Plumbing & 
Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 
(9th Cir. 1981), with interest on 
all amounts owing as computed 
in New Horizons for the Retarded
, 283 NLRB 1173 (1987), for 
the period of March 31, 1997, through July 14, 1998. 
[Recommended Order omitted from publication.] 
 